Title: To James Madison from Joseph Gonzales, [22 November 1813]
From: Gonzales, Joseph
To: Madison, James


        
          (Literal translation)
          
            [22 November 1813]
            Joseph Gonzales, Native of Teneriffe To yr. Excy.
          
          I arrived at this Port of Charlestown in the Sloop under my command called the Nuestra Sra. del Carmen, proceeding from Matanzas in the Island of Cuba, which the State or this honble. Court have thought proper to condemn. They also deigned to condemn all that was recognised to be

my property, having left me only my Clothes. I have moreover been fined in the sum of 900 dollars. I infer that when a Man dies his life has ended, consequently I say, having taken from me all my property it has been impossible for me to pay this sum. I was put in prison on the 7th. of July, in which I now exist on the 22nd. of November. On the 7th. of October I was called before the Gentn. of the honble. Court who knowing my deplorable situation and extreme misery, being under the necessity of selling my clothes to procure nourishment, have deigned to present to Your Excy. a petition in which I am exempted by the hble. Court and by my persecutors. This petition was drawn up sealed & remitted to yr. Excy. the 13th. of Octr. and the period for receiving an answer appearing to me very long I have addressed myself to your Excellency hoping that from the sentiments of religion and humanity of yr. Excy. you will please to restore me to my liberty, so prays the unhappy Gonzales to his Excy Jas. Madison
          
            (signed) Joseph Gonzales
          
        
      